Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

AFTER-FINAL AMENDMENT
The after-final amendments filed May 6, 2021 to the claims have been entered.


Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: perform stereo reconstruction of the multiple sets to generate three-dimensional (3D) point data of the surface of the object, wherein the stereo reconstruction comprises matching one or more features detected within the first group of image pixels with one or more features detected within the second group of image pixels, and wherein the stereo reconstruction restricts a correspondence search that is associated with the projected pixel and the correspondence search is restricted to exclude pixels in the first set of image data that are outside of the first group of image pixels and to exclude pixels in the second set of image data that are outside of the second group of image pixels. 

As per independent claims 10 and 19, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612